

116 HR 4065 IH: Food for Thought Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4065IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Schiff (for himself, Ms. Judy Chu of California, Ms. Sewell of Alabama, Ms. Pressley, Ms. Norton, Mr. Carbajal, Mr. Carson of Indiana, Mr. Cox of California, Ms. Jackson Lee, Mr. Payne, Ms. Eshoo, Mr. Cárdenas, Ms. Sánchez, Ms. Porter, and Mrs. Torres of California) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to establish a pilot program for serving
			 meals in community colleges, and for other purposes.
	
 1.Short titleThis Act may be cited as the Food for Thought Act of 2019. 2.School lunch in community college pilot programSection 18 of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769) is amended by inserting before subsection (b) the following:
			
				(a)School lunch in community college pilot program
					(1)Authorization of program
 (A)In generalThe Secretary, acting through the Administrator of the Food and Nutrition Service, shall carry out a program to make grants to community colleges to provide free meals, including snacks, to eligible students, as determined by the Secretary.
 (B)Award requirementsIn awarding grants under this subsection, the Secretary shall make grants to community colleges that reflect varying student body size, full-time student enrollment, geographic location, including urban, rural, or suburban campuses, minority serving institutions, residential character, including race and ethnicity, and socioeconomic status.
 (C)Maximum amountA grant under this subsection may not be in an amount greater than $200,000. (D)PriorityIn awarding grants under this subsection, the Secretary may give priority to community colleges—
 (i)with prepared food infrastructure or can identify an outside source of support to develop such infrastructure;
 (ii)that serve more than 300 students who are eligible for Federal Pell Grants; or (iii)that are located within proximity of a school that elects to receive special assistance payments under section 11(a)(1)(F) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1759a(a)(1)(F)).
 (2)ApplicationTo be eligible to receive a grant under this subsection, a community college shall submit an application to the Secretary, at such time, in such manner, and containing such information as the Secretary may require, including the number of students such community college will serve under the grant.
					(3)Use of funds
 (A)In generalA community college that receives a grant under this subsection shall use the grant to— (i)provide free meals, including snacks, to eligible students;
 (ii)conduct outreach to students to encourage participation in the free meal program; (iii)prepare meals;
 (iv)purchase meals from vendors; and (v)provide information to students regarding eligibility for assistance under Federal food assistance programs.
 (B)Limitation on purchase of equipmentA community college that receives a grant under this subsection may use not more than 20 percent of such grant to purchase equipment to carry out the activities described in clauses (i) through (iv) of subparagraph (A).
 (4)RequirementsMeals served by a community college pursuant to a grant under this subsection shall meet the requirements developed under the dietary guidelines required under paragraph (5)(C).
 (5)ReportEach community college that receives a grant under this section shall, not later than 18 months after receiving such a grant, submit a report to the Secretary of Education that includes—
 (A)the prevalence of food insecurity with respect to students enrolled in such community college; and (B)an evaluation of the use of grant finds by such community college in addressing such food insecurity.
						(6)Department activities
 (A)ConsultationIn carrying out the grant program under this subsection, the Secretary shall consult with community colleges, State educational agencies, and State boards of higher education.
 (B)Technical assistanceNot later than 120 days after the date of the enactment of this subsection, the Secretary, acting through the Administrator of the Food and Nutrition Service, shall provide technical assistance to community colleges to—
 (i)as applicable, develop prepared meal infrastructure; (ii)carry out the activities described in paragraph (3), including training the employees of the community college to carry out such activities; and
 (iii)develop outreach to students with respect to such activities. (C)Dietary guidelinesNot later than 120 days after the date of the enactment of this subsection, the Secretary shall develop nutritional requirements for meals served pursuant to a grant under this subsection that are consistent with the goals of the most recent Dietary Guidelines for Americans published under section 301 of the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C. 5341).
 (D)StudyNot later than 2 years after the date of the enactment of this subsection, the Secretary shall submit to Congress a report that includes—
 (i)an evaluation of the pilot program under this subsection; and (ii)recommendations with respect to expanding the pilot program under this subsection.
 (7)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $6,000,000 for fiscal year 2020 and each of the succeeding 3 fiscal years.
 (8)Community college definedIn this subsection, the term community college means a public institution of higher education as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)) that—
 (A)does not provide an educational program for which the institution awards a bachelor's degree (or an equivalent degree); and
 (B)predominately awards associate’s degrees. . 